Rel: 10/24/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




           SUPREME COURT OF ALABAMA
                           OCTOBER TERM, 2014-2015
                            ____________________

                                    1130098
                             ____________________

                               Cameron Givianpour

                                           v.

                            Thomas J. Curtain, Sr.

                  Appeal from Jefferson Circuit Court
                            (CV-12-900647)



PARKER, Justice.1




       1
     This case was originally assigned to another Justice on
this Court; it was reassigned to Justice Parker on September
9, 2014.
1130098

    Cameron Givianpour appeals from the Jefferson Circuit

Court's dismissal of his complaint for the redemption of

certain real property.   We reverse and remand.

              I.   Facts and Procedural History

    At a foreclosure sale held on March 1, 2011, Thomas J.

Curtain, Sr., purchased the real property located on Caldwell

Mill Road, Mountain Brook, for $295,000 ("the property"). The

foreclosed mortgagors were Charles Givianpour and Concetta

Givianpour, Cameron Givianpour's parents.

    It is undisputed that during their ownership of the

property, the Givianpours leased the property to Amy Newell.

After Curtain foreclosed on the property, he filed a complaint

against Newell in the Jefferson Circuit Court in which he

demanded possession of the property, as well as "damages for

wrongful retention of said real property."   On July 15, 2011,

Newell filed a petition for Chapter 7 bankruptcy in the United

States Bankruptcy Court for the Southern Division of the

Northern District of Alabama ("the bankruptcy court").       On

July 29, 2011, Curtain filed in the bankruptcy court a motion

seeking a relief from the automatic stay; the bankruptcy court

on August 9, 2011, granted the motion and lifted the stay.   On


                              2
1130098

November 10, 2011, the Jefferson Circuit Court entered a

summary judgment in favor of Curtain, awarding him possession

of the property and damages.        On December 14, 2011, the

bankruptcy court discharged Newell's debt, including any rent

owed for continued possession of the property.

    On February 8, 2012, pursuant to § 6-5-252, Ala. Code

1975,2 Cameron Givianpour presented Curtain with a demand for




    2
        Section 6-5-252 provides:

         "Anyone desiring and entitled to redeem may make
    written demand of the purchaser or his or her
    transferees for a statement in writing of the debt
    and all lawful charges claimed by him or her, and
    such purchaser or their transferees shall, within 10
    days after such written demand, furnish such person
    making the demand with a written, itemized statement
    of all lawful charges claimed by him or her. The
    redeeming party must then tender all lawful charges
    to the purchaser or his or her transferee. If the
    purchaser or his or her transferee fails to furnish
    a written, itemized statement of all lawful charges
    within 10 days after demand, he or she shall forfeit
    all   claims    or   right   to   compensation    for
    improvements, and the party so entitled to redeem
    may, on the expiration of the 10 days, file his or
    her complaint without a tender to enforce his or her
    rights under this article and file a lis pendens
    with the probate court.

         "Tender or suit must be made or filed within one
    year from foreclosure."
                                3
1130098

lawful charges for the purpose of redeeming the property.3                 On

February 13, 2012, Curtain presented Givianpour a statement in

the amount of $351,925.10, which amount included the purchase

price, interest, insurance, and ad valorem taxes on the

property. The statement also included a charge for payment of

rent on the property for tenant Newell in the amount of

$4,950: $450 per month from March 1, 2011, through January 31,

2012 ("the rent charge").

    Givianpour       did    not    tender    the   redemption      funds   to

Curtain.    Instead, on February 29, 2012, Givianpour filed a

complaint in the Jefferson Circuit Court against Curtain

seeking to redeem the property.            In his complaint, Givianpour

alleged    that    the    rent    charge    constituted    an   illegal    or

exaggerated       charge    for    which     no    legal   basis    exists.

Givianpour stated that because of the allegedly unlawful


    3
     Cameron Givianpour had statutory authority to exercise
his parents' right of redemption pursuant to § 6-5-248(a)(7),
Ala. Code 1975, which states:

         "(a) Where real estate, or any interest therein,
    is sold the same may be redeemed by:

                  "....

                "(7) Children, heirs, or devisees of
           any debtor or mortgagor."
                                      4
1130098

charge he was "unable to ascertain the true amount of the

lawful    charges   owed"   and   that   he   "need[ed]   the   Court's

assistance to determine the amount of lawful charges properly

owed."     Givianpour further stated that he was "ready to do

equity and pay all lawful charges to redeem the property."

Givianpour did not pay any of the redemption funds into the

circuit court as is generally done in accordance with § 6-5-

256, Ala. Code 1975,4 when a written statement of all debt and

charges is provided to the redemptioner.

    On March 13, 2012, Curtain filed a "Motion to Dismiss for

Lack of Subject Matter Jurisdiction or for Judgment on the

Pleadings."    The motion alleged, among other things, that the

circuit court lacked subject-matter jurisdiction under § 6-5-

256 because Givianpour had failed either to tender the amount

for redemption or to pay the amount for redemption into court

    4
        Section 6-5-256 provides:

         "Upon the filing of any complaint as provided in
    these sections and paying into court the amount of
    purchase money and the interest necessary for
    redemption and all lawful charges, if the written
    statement thereof has been furnished or, if not
    furnished, offering to pay such debt or purchase
    price and all lawful charges, the circuit court
    shall take jurisdiction thereof and settle and
    adjust all the rights and equities of the parties,
    as provided in this article."
                                   5
1130098

with the filing of his complaint.           The motion asserted that

Givianpour was "only contesting the $4,950.00 claimed for rent

and therefore does not have a valid excuse for not tendering

money into the Court, but could have tendered the minimum

amount due for redemption."     The motion further asserted that

because   Givianpour   had    failed   to    comply    "with   all   the

condition   precedents   to    redemption,"      his   complaint     for

redemption was due to be dismissed.

    On May 13, 2013, the circuit court entered an order

denying Curtain's motion for a judgment on the pleadings but

granting his motion to dismiss Givianpour's complaint for lack

of subject-matter jurisdiction. As to the former, the circuit

court denied the motion on the ground that the pleadings were

not "closed" as of March 13, 2012, the date the motion was

filed.    As to the latter, the circuit court agreed with

Curtain that Givianpour's failure to pay the amount for

redemption into the court deprived the court of jurisdiction.

Specifically, the circuit court stated that "[p]er Ala. Code

1975, § 6-5-256, an Alabama Circuit Court is not vested with

jurisdiction over a disputed redemption amount claim unless

the redeemer/plaintiff simultaneously pays into Court the


                                 6
1130098

charges presented, or if disputed, the amount that is not

disputed." The circuit court further observed that Alabama

courts have held that strict compliance with § 6-5-256 is

"excused only where the redeemer/plaintiff can demonstrate a

valid excuse for not paying the full redemption amount."

Relying on this Court's decision in Moore v. Horton, 491 So.
2d 921 (Ala. 1986), the circuit court concluded that even

though the rent charge was "either improper, or questionable,

or both," it was "of easy verification."             The circuit court

thus       concluded   that   Givianpour   "failed   to   exercise   due

diligence to ascertain the proper amount to tender into court

on February 29, 2012, when he filed this action without

tendering the amount owed," and that he "has not demonstrated

any valid excuse" for that failure.

       On June 11, 2013, Givianpour filed a motion to alter,

amend, or vacate the circuit court's judgment. In the motion,

Givianpour emphasized the fact that the parties disagreed as

to whether the rent charge was a "lawful charge" under §

6-5-253, Ala. Code 1975.5          Givianpour also argued, for the

       5
           Section 6-5-253 provides, in part:

            "(a) Anyone entitled and desiring to redeem real
       estate under the provisions of this article must
                                    7
1130098


    also pay or tender to the purchaser or his or her
    transferee the purchase price paid at the sale, with
    interest at the rate allowed to be charged on money
    judgments as set forth in Section 8-8-10[, Ala. Code
    1975] (as it is now or hereinafter may be amended),
    and all other lawful charges, also with interest as
    aforesaid; lawful charges are the following:

               "(1)   Permanent    improvements   as
          prescribed herein.

              "(2) Taxes paid or assessed.

               "(3) All insurance premiums paid or
          owed by the purchaser.

               "(4)   Any   other   valid   lien   or
          encumbrance paid or owned by such purchaser
          or his or her transferee or if the
          redeeming party is a judgment creditor or
          junior mortgagee or any transferee thereof,
          then all recorded judgments, recorded
          mortgages and recorded liens having a
          higher priority in existence at the time of
          sale which are revived under Section
          6-5-248(c)[, Ala. Code 1975].

               "If the redemption is made from a
          person who at the time of redemption owned
          the debt for which the property was sold,
          the redemptioner must also pay any balance
          due on the debt, with interest as aforesaid
          thereon to date.

               "(5) Mortgagees of the purchaser, or
          their    transferees,    are   considered
          transferees of the purchaser, and a party
          redeeming must pay all mortgages made by
          the purchaser or his or her transferee on
          the land to the extent of the purchase
          price.
                              8
1130098

first   time,   that   the   charge   for   insurance   had   not   been

"prorated" and that "[t]he statement of lawful charges does

not state the dates on which the premiums begin or end, nor

[does it] reflect the regularity of when they are paid or when

they are owed."        The circuit court held a hearing on the

motion on June 26, 2013.

    On September 6, 2013, the circuit court entered an order

denying Givianpour's motion to alter, amend, or vacate its

original judgment.      In pertinent part, the order stated:



               "If the purchaser's mortgages do not
          exceed the amount of the purchase price,
          the balance must be paid to the purchaser.

         "(b) If the redeeming party is the debtor,
    mortgagor, their respective spouses, children,
    heirs, or devisees then, unless otherwise provided
    herein, the judgments, mortgages, and liens revived
    pursuant to 6-5-248(d)[, Ala. Code 1975,] are not
    lawful charges as defined in subsection (a).

         "(c) The purchaser shall be entitled to all
    rents paid or accrued including oil and gas or
    mineral agreement rentals to the date of the
    redemption, and the rents must be prorated to such
    date. The purchaser or his or her transferee and his
    or her tenants shall have the right to harvest and
    gather the crops grown by them on the place for the
    year in which the redemption is made, but must pay
    a reasonable rent for the lands for the proportion
    of the current year to which such redemptioner may
    be entitled."


                                  9
1130098

           "In this case, the Court determined certain of
      the charges claimed were easily computed and not in
      dispute. The law does not preclude [Givianpour] from
      paying undisputed charges, and, by his own
      admission, Givianpour had the money to pay those
      charges. While [Givianpour] is certainly entitled to
      dispute the rents due and property insurance money
      paid, the very nature of this statute is to 'pay the
      amount' into Court, and then let the Court determine
      proper charges due. As such, the Court agrees with
      Curtain   [that]   the  charges   claimed   included
      undisputed    amounts    and/or   amounts    readily
      ascertainable      by    Givianpour.     Therefore,
      [Givianpour's motion] is due to be denied."

      Givianpour appeals the circuit court's judgment of May

13,   2013,   dismissing    Givianpour's     complaint;   he   also

challenges its denial of his motion to alter, amend, or vacate

that order.

                    II.    Standard of Review

           "A ruling on a motion to dismiss is reviewed
      without a presumption of correctness. Nance v.
      Matthews, 622 So. 2d 297, 299 (Ala. 1993). This
      Court must accept the allegations of the complaint
      as true. Creola Land Dev., Inc. v. Bentbrooke
      Housing, L.L.C., 828 So. 2d 285, 288 (Ala. 2002).
      Furthermore, in reviewing a ruling on a motion to
      dismiss we will not consider whether the pleader
      will ultimately prevail but whether the pleader may
      possibly prevail. Nance, 622 So. 2d at 299."

Newman v. Savas, 878 So. 2d 1147, 1148-49 (Ala. 2003).

                           III.   Analysis




                                  10
1130098

      Givianpour contends that the rent charge listed in the

statement provided by Curtain is not a "lawful charge" under

§ 6-5-253 and that the presence of such an unlawful charge in

the statement constitutes a valid excuse for his not tendering

any    amount      for   redemption       when    he   filed     the    complaint.

Curtain argues that the rent charge is a "lawful charge" under

§    6-5-253(c)     and   that,     even    if    it     is   not,     the   readily

ascertainable amount of the unlawful charge -- $4,950 -- means

that the charge does not qualify as a valid excuse for failing

to    pay    into    court    the     amount       not    in     dispute,      i.e.,

$346,975.10.

      We begin by determining whether the rent charge was a

"lawful charge" under § 6-5-253.                 That Code section expressly

lists       five    categories       of     lawful        charges:       permanent

improvements, taxes paid or assessed, insurance premiums paid

or owed by the purchaser, any other valid lien or encumbrance

paid or owned by the purchaser, and "all mortgages made by the

purchaser or his or her transferee on the land to the extent

of the purchase price."             § 6-5-253(a).             Curtain implicitly

concedes that the rent charge does not fall under the "lawful

charges" specifically listed in § 6-5-253(a).                          Instead, he


                                       11
1130098

contends that the rental charge is lawful under § 6-5-253(c),

which provides:

         "(c) The purchaser shall be entitled to all
    rents paid or accrued including oil and gas or
    mineral agreement rentals to the date of the
    redemption, and the rents must be prorated to such
    date. The purchaser or his or her transferee and his
    or her tenants shall have the right to harvest and
    gather the crops grown by them on the place for the
    year in which the redemption is made, but must pay
    a reasonable rent for the lands for the proportion
    of the current year to which such redemptioner may
    be entitled."

The initial issue here is one of statutory construction.

    "'Words used in a statute must be given their
    natural, plain, ordinary, and commonly understood
    meaning, and where plain language is used a court is
    bound to interpret that language to mean exactly
    what it says. If the language of the statute is
    unambiguous, then there is no room for judicial
    construction and the clearly expressed intent of the
    legislature must be given effect.'"

Blue Cross & Blue Shield of Alabama, Inc. v. Nielsen, 714 So.
2d 293, 296 (Ala. 1998) (quoting IMED Corp. v. Systems Eng'g

Assocs. Corp., 602 So. 2d 344, 346 (Ala. 1992)).   "Ala. Code

1975, § 6-5-253(c), provides that the purchaser is entitled to

all rents paid or accrued on the property until the date of

redemption.   The redemptioner is entitled to all rents and

profits accruing subsequent to the redemption date."   Pankey




                             12
1130098

v. Daugette, 671 So. 2d 684, 689 (Ala. Civ. App. 1995) (citing

Wallace v. Beasley, 439 So. 2d 133, 136 (Ala. 1983)).

    Curtain is essentially reading § 6-5-253(c) to state not

only that he is "entitled to" any rent that accrued during the

period after he purchased the property until the date of

redemption,    but   also    that    he   can   lawfully    charge   the

redemptioner for any such rents that he is unable to collect

from the tenant.      Curtain cites no authority for such an

interpretation of § 6-5-253(c), and a plain reading of the

statute does not support it.         Rent charges are not among the

categories    of   "lawful   charges"     listed   in   §   6-5-253(a).

Moreover, § 6-5-253(c) simply delineates which party, as

between the purchaser and the redemptioner, is entitled to

rents collected or accrued before and after the date of

redemption.   Curtain already pursued in the circuit court the

individual responsible for paying the rental charge: Amy

Newell, the tenant.     See, e.g., Moss v. Cedrom Coal Co., 228
Ala. 267, 269, 153 So. 195, 196 (1934) (discussing the fact

that a tenant is responsible for paying rent to the purchaser

if the tenant has "knowledge ... of said purchase and of the

purchasers' rights thereunder"). The fact that Newell was


                                    13
1130098

discharged of this debt in bankruptcy does not give Curtain a

legal right to charge Givianpour for the unpaid rent.             Thus,

the rent charge Curtain submitted in his statement of charges

to Givianpour was not a lawful charge.

    The next question before us is whether the inclusion in

the statement of an unlawful charge for rent on the property

constituted a valid excuse for Givianpour not to pay into

court any amount included in the statement when he filed his

complaint for redemption.       Answering the foregoing question

requires   some    background   in      Alabama's     jurisprudence   on

redemption.

    This   Court    has   stated     that    "[t]he    purpose   of   the

redemption statutes is to allow a defaulting purchaser, with

certain restrictions, the opportunity to redeem property that

has been lost by foreclosure.           Indeed, statutory rights of

redemption are intended to 'rescue' from 'sacrifice' the

property of a debtor."     Spencer v. West Alabama Props., Inc.,

564 So. 2d 425, 427 (Ala. 1990).            On their face, §§ 6-5-252

and 6-5-253(a) do not provide an exception to the requirement

that a redeeming party tender to the purchaser at foreclosure

the purchase price and all lawful charges as specified by the


                                   14
1130098

purchaser. The only exception from the requirement in 6-5-256

that a redemptioner pay into court "the amount of purchase

money and the interest necessary for redemption and all lawful

charges" upon filing a complaint for redemption is if the

purchaser fails to provide the redemptioner with a statement

of charges within 10 days of a demand for one.        See § 6-5-252.

Because   of   the   aforementioned   purpose   of   the   redemption

statutes, however, this Court repeatedly has stated:

                     "'"Courts   of    equity,   in
                keeping with the general policy
                of redemption statutes, namely,
                the prevention of the sacrifice
                of real estate by forced sales,
                have    excused     the     literal
                compliance with these statutes,
                and    entertained     bills    for
                statutory redemption in a variety
                of cases, wherein, because of
                some fault of the party from whom
                redemption is sought, compliance
                would be useless, or, for any
                reason, not the fault of the
                redemptioner,       it     becomes
                impractical to comply."'"

Watts v. Rudulph Real Estate, Inc., 675 So. 2d 411, 413 (Ala.

1996) (quoting Garvich v. Assocs. Fin. Servs. Co., 435 So. 2d
30, 33 (Ala. 1983), quoting in turn Rodgers v. Stahmer, 235
Ala. 332, 333, 179 So. 229, 230 (1938)).




                                15
1130098

    The first case to provide a detailed explanation as to

when a redemptioner is permitted to forgo tendering into court

the amount necessary to redeem was Francis v. White, 160 Ala.
523, 526-27, 49 So. 334 (1909).6     In Francis, this Court

explained:

    "The statute ... contemplates that the redemption be
    perfected out of court between the parties by each
    party's doing that which the statute directs. A
    resort to equity is only necessary when the
    purchaser or creditor refuses to accept the tender
    and to convey, and declines to inform the debtor of
    the amount necessary to be tendered, when known to
    him and not to the debtor, or when it is impossible
    or impracticable for the debtor to conform to the
    requirements of the statute without the aid of a
    court of equity. If the debtor could be sure that he
    had paid or tendered all that the statute requires,
    this payment or tender would have the effect, under
    the very language of the statute, to reinvest him
    with the title, and the purchaser must reconvey to
    him. Code 1896, § 3507. It is most often the case
    that resort is had to equity to perfect the
    statutory right, because without the aid of the
    court the debtor cannot know the exact amount
    necessary to be paid or tendered. The main object of
    the bill is often to ascertain this fact. If the
    debtor knows the exact amount which he must pay or
    tender, or if by the exercise of due diligence he

    6
     The Court of Civil Appeals has noted that "[a]lthough the
redemption statutory provisions have been amended, and/or
repealed and reenacted from time to time, the substance of the
statutory provisions at issue have not changed." Skelton v.
J&G, LLC, 922 So. 2d 926, 931 n. 7 (Ala. Civ. App. 2005).
Because previous cases were interpreting redemption statutes
not materially different than the current ones, those cases
constitute precedent on this subject.
                             16
1130098

    can ascertain it without the aid of the court, then
    his bill for this purpose would be without equity.
    Equity will not undertake to do that which the
    debtor should have done for himself. So, in the bill
    to redeem under the statute, the debtor must either
    aver a payment or a tender of all the amounts by the
    statute required, or to show a valid excuse for
    failure therein, before filing, such as nonresidency
    of purchaser, or redemptioner's inability to
    ascertain the amounts necessary to be paid or
    tendered, and ask the court to aid him in
    ascertaining the true amounts, and offer to pay such
    amounts before insisting upon his right to redeem or
    to be reinvested with the title. Francis v. White,
    142 Ala. 590, 39 So. 174 [(1905)]. Payment or
    tender of the amounts necessary to redeem is not in
    all cases a prerequisite to the filing or
    maintaining of the bill, yet it is always such to
    the perfection of the right to redeem, and the bill
    must offer to pay or tender such amounts when
    ascertained, and show a valid excuse for not so
    doing before the filing of the bill as well as a
    good reason why the aid of the court is necessary
    for this special purpose."
160 Ala. at 526-27, 49 So. at 335 (emphasis added). In Moore

v. Horton, 491 So. 2d 921, 923 (Ala. 1986), this Court

summarized the explanation in Francis as follows: "[I]n order

to redeem under the statute, one must either aver a payment or

tender of all the amounts required by the statute, or show a

valid excuse for failure to do so."7

    7
     As demonstrated by the following summary of Alabama law
in Wiltsie on Mortgage Foreclosure, we note that this
principle of law has long been well established in Alabama:

    "[I]n an action to enforce the statutory right of
                             17
1130098

    In concluding that the rent charge did not constitute a

"valid excuse" for failing to pay the statutorily required

amount into court, the circuit court relied on a statement in

Moore that "the inclusion of improper or questionable charges

is not, in and of itself, a valid excuse for failure to tender

the amount owed."   Id. at 924.   Moore, in turn, relied upon



    redemption, there must be an allegation of tender
    prior to action; Crumpton v. Campbell, 228 Ala. 79,
    152 So. 220 [(1934)]; Foerster v. Swift, 216 Ala.
228, 113 So. 31 [(1927)]; see Seals v. Rogers, [172
Ala. 651,] 55 So. 417 [(1911)]; Lacey v. Lacey ...,
    39 So. 922 [(Ala. 1905)(not reported in Alabama
    Reports)]; or of excuse for failure to make such
    tender. Rodgers v. Stahmer, [235 Ala. 332,] 179 So.
229 [(1938)]; Goodwin v. Donohue 229 Ala. 66, 155
So. 587 [(1934)]; Hart v. Jackson Street Baptist
    Church of Birmingham, Ala., Inc., 224 Ala. 64, 139
So. 88 [(1932)]; Wittmeier v. Cranford, 199 Ala. 1,
    73 So. 981 [(1917)].

         "And in addition to alleging a tender, the bill
    must show payment into court, where such payment is
    not excused. Lacey [sic] v. Fowler, 206 Ala. 679, 91
So. 593 [(1921)]. See Wittmeier v. Cranford, supra.

         "A mortgagor seeking to redeem is excused from
    alleging a tender where he avers that he did not
    know the correct amount to be tendered, and that the
    mortgagee's itemized statement (required by statute)
    was excessive and obscure. Southside Bank v. Daniel,
    221 Ala. 327, 128 So. 779 [(1930)]."

3 A.W. Fribourg and S.V. Elting, Wiltsie on Mortgage
Foreclosure § 1259, at pp. 1892-93 n. 64 (5th ed. 1939).
                             18
1130098

Johnson v. Williams, 212 Ala. 319, 321, 102 So. 527, 528

(1924).    In Johnson, the redemptioner did not tender any

amount before filing a complaint.        She contended that payment

was excused because a judgment the purchaser obtained against

her husband in a separate action for $328.76 and a $.95 fee

for recording the foreclosure deed that was listed in the

statement of charges did not constitute lawful charges.                The

Johnson   Court    first   concluded    that   it   did   not   read   the

notation in the purchaser's statement of the separate judgment

against   the     redemptioner's    husband    to    be   "a    condition

precedent for statutory redemption."           Johnson, 212 Ala. at

321, 102 So. at 528.        As to the recording fee, the Court

stated that it

      "was not a proper charge or expense, was not within
      the statute (Snow v. Montesano Land Co., [206 Ala.
310, 89 So. 719 (1921)]), and was of easy
      elimination by the redemptioner in making the
      tender. The amount of interest was of easy
      verification. The complainant has shown no excuse
      which the law recognizes for failure to aver a
      tender; and by the exercise of due diligence she
      could have ascertained the necessary and required
      amount without the aid of equity."

Id.

      In Moore, the redemptioner likewise failed to tender any

amount into court before filing her complaint.            She contended

                                   19
1130098

that    "because   of   the   failure   [of   the   purchaser]    to

specifically and fairly itemize the lawful charges, she was

unable to determine what amount she needed to tender."           491
So. 2d at 923.     In response, the Moore Court quoted a portion

of the Francis Court's explanation of when equity may be

invoked in the redemption process, followed by the quotation

of much of the passage from Johnson quoted above.        The Moore

Court then stated:

       "Therefore,   the   inclusion    of    improper  or
       questionable charges is not, in and of itself, a
       valid excuse for failure to tender the amount owed.
       There must be an exercise of due diligence on the
       part of the person seeking redemption to ascertain
       the proper amount to be tendered. In a more recent
       decision, Dicie v. Morris, 285 Ala. 650, 235 So. 2d
796 (1970), this Court stated that there must be a
       bona fide disagreement between the parties as to
       what the lawful charges were before one side could
       seek the aid of the court. Moore has presented this
       Court with no proof of any such disagreement;
       moreover, the Hortons have stated that had Moore
       offered an amount which they considered reasonable,
       the matter might well have been settled at that
       time. It appears to us that, had Moore undertaken a
       diligent inquiry, she might well have been able to
       ascertain the proper amount due to be paid to the
       Hortons. We hold that there was ample support for
       the trial court's findings that Moore failed to
       comply   with   the  statutory    prerequisites  to
       redemption and that she failed to allege sufficient
       grounds to excuse the statutorily required tender."

491 So. 2d at 924 (emphasis added).


                                20
1130098

      In its order of May 13, 2013, the circuit court concluded

that because the rent charge was "of easy verification,"

Givianpour "failed to exercise due diligence to ascertain the

proper amount to tender into court ...."            In its order of

September 6, 2013, the circuit court similarly concluded that

"certain of the charges claimed were easily computed and not

in dispute" and that, therefore, Givianpour should have paid

the "undisputed charges" and allowed the court to "determine

the proper charges due."        In so holding, the circuit court

misunderstood the holdings in Johnson and Moore.

      In both Johnson and Moore, the Court concluded that the

redemptioner failed to demonstrate that there was a "bona fide

disagreement between the parties as to what the lawful charges

were."    Moore, 491 So. 2d at 924.      In Johnson, there was not

even a colorable argument that the recording fee was a lawful

charge.     In Moore, the redemptioner apparently failed to

explain which charges the parties disagreed about or the basis

for   the   disagreement   on    those   charges.      Under   those

circumstances, "the inclusion of improper or questionable

charges is not ... a valid excuse for failure to tender the

amount owed."    Moore, 491 So. 2d at 924.


                                 21
1130098

    Unlike Johnson and Moore, in the present action it is

clear that Givianpour and Curtain legitimately disagree as to

whether the rent charge is a lawful charge under the statute.

As explained in Francis, when the redemptioner presents a

valid excuse for failing to tender the statutorily required

amount, tender is not required to invoke the aid of the court.

In contrast, although the circuit court acknowledged that the

rental charge was "questionable," it reasoned that Givianpour

should have forwarded the undisputed amount into court before

he could receive the court's aid in determining whether the

rent charge was lawful.     In other words, the circuit court

agreed with Curtain's argument that a charge must not only be

unlawful, but also unclear in amount for such a charge to

constitute a valid excuse for failing to tender the redemption

amount.

    Previous   cases   do   not    support   the   circuit   court's

conclusion.    Several cases hold that the presence of an

unlawful charge in the purchaser's statement -- not just

charges that are difficult to ascertain without the aid of a

court -- constitutes a valid excuse for not tendering the

redemption amount.


                                  22
1130098

       For    example,    in     Beavers    v.    Transamerica         Financial

Services, Inc., 474 So. 2d 1105 (Ala. 1985), the Beaverses

purchased      the     subject    property       at    a    foreclosure    sale.

Transamerica Financial Services, Inc., which held a second

mortgage on the property, gave the Beaverses notice of its

desire to redeem the property, but the parties could not agree

on the proper redemption amount, and Transamerica filed a

complaint      for   redemption.        When      Transamerica         filed   its

complaint, it paid into court what it thought to be the

statutorily required amount, which was placed in an interest-

bearing account at Transamerica's request.                       The dispute over

lawful charges included the date for calculating interest,

whether Transamerica was entitled to credit for rents the

Beaverses had collected on the property, and whether the trial

court was correct in returning to Transamerica the interest

that had been earned on the sum Transamerica had deposited

with    the    court     upon    the   filing         of   the    complaint    for

redemption.      Thus, all the disputed charges were "of easy

verification."         In addressing the issue of which party was

entitled to the interest on the sum Transamerica had deposited

into court, the Beavers Court noted that "[i]t is accepted law


                                       23
1130098

... that a redemptioner need not always tender the redemption

amount into the court."        Beavers, 474 So. 2d at 1108.         The

Court quoted Francis for support of this proposition. The

Court then observed that, because Transamerica was "in good

faith disagreement over the redemption amount," it "was not

required to tender the funds into the court." 474 So. 2d at

1108-09.     The fact that Transamerica was not required to

tender any amount, combined with the fact that "§ 6-5-235[,

repealed effective January 1, 1989; now § 6-5-253] does not

include    such   interest     among     the   items   comprising   the

redemption amount," led the Court to conclude that "the trial

court     correctly     returned   the    excess   escrow   money    to

Transamerica."        Id.   Thus, in Beavers, the Court concluded

that the redemptioner was not required to pay any redemption

amount into court because of a "good faith disagreement over

the redemption amount," even though the amount in dispute was

easily calculable.

    Similarly, in Dicie v. Morris, 285 Ala. 650, 654, 235 So.
2d 796, 799 (1970), the Court concluded:

         "In our opinion the bill avers a valid excuse as
    to why these amounts were not paid or tendered
    before its filing, and the proof supports this
    averment. The parties were in bona fide disagreement

                                   24
1130098

    as to what were lawful charges, and also, as to the
    amounts of some charges. A resort to equity was
    necessary to decide these issues, or the appellant,
    in the alternative, stood to either pay what she
    considered unlawful charges, or lose her right to
    redeem. This shows a valid excuse for failure to pay
    or tender into court the amounts required by the
    statute."

(Emphasis added.)

    In Lavretta v. L. Hammel Dry Goods Co., 243 Ala. 34, 36,

8 So. 2d 264, 265 (1942), the Court noted that "[w]hen the

statement of lawful charges claimed includes exaggerated or

illegal demands, or if so questionable that the redemptioner

acting in good faith cannot reasonably ascertain the amount he

should tender for redemption, no tender need be made before

filing a bill to redeem."    (Emphasis added.)   Applying that

rule to the facts presented in that case, the Lavretta Court

reasoned:

    "The transfer, itself is conclusive to the effect
    that the debt and deficiency judgment were not owned
    by L. Hammel Dry Goods Company within the purview of
    the statute, and, for that reason, was not a lawful
    charge on redemption from the vendee of the
    mortgagee purchaser. Tender and payment into court
    were therefore excused."

Id. (emphasis added).   See also Davis v. Anderson, 678 So. 2d
140, 143 (Ala. Civ. App. 1995) (noting that "if the redeeming

party claims that the lawful charges claimed by the purchaser

                              25
1130098

include exaggerated or illegal demands, no tender is required

to be made before filing a complaint to redeem"); Nichols v.

Colvin, 674 So. 2d 576, 579 (Ala. Civ. App. 1995) (quoting

Lavretta, 243 Ala. at 36, 8 So. 2d at 265).

    As noted above, the circuit court expressly held, and

Curtain repeatedly insists in his brief to this Court, that

Givianpour was required to pay the undisputed amount into

court and then allow the circuit court to determine whether

the rent charge was lawful. Once again, however, our cases do

not support this conclusion.

    In Wallace v. Beasley, 439 So. 2d 133 (Ala. 1983), the

redemptioner, Wallace, filed a complaint because he disagreed

with the Beasleys' assessment of the value of permanent

improvements they had made since purchasing the real property.

Wallace did not pay any amount into court.        The parties

stipulated to an undisputed amount of $11,353.72, but they

disagreed as to the Beasleys' assessment of over $20,000 for

permanent improvements.   The Beasleys argued that Wallace's

complaint for redemption was not proper because he failed to

pay any amount into court and, they argued, he did not provide

an adequate excuse for his failure to do so.   The Court found


                               26
1130098

"the     Beasleys'   contention   to   be   without   merit,   since,

reviewing the record, we are satisfied that the redemptioner

provided a sufficient excuse -- that there was a bona fide

disagreement as to the amount of lawful charges due in this

case." 439 So. 2d at 136.   The Wallace Court did not indicate

that Wallace needed to pay the amount that was not disputed

into court in order to receive a ruling on the amount that was

in dispute.

       In Dorrough v. Barnett, 216 Ala. 599, 114 So. 198 (1927),

the Court stated:

       "[I]t is now settled that tender or payment into
       court of admitted or readily ascertained portions of
       the full amount required to redeem is not required,
       if other charges are in dispute, and must be
       determined in equity before the redemptioner can
       know the full terms upon which he must redeem the
       property."

Dorrough, 216 Ala. at 601, 114 So. at 200.

       On rehearing in Slaughter v. Webb, 205 Ala. 334, 337, 87
So. 854, 856 (1921) (opinion on rehearing), the purchaser

argued that a predecessor statute to § 6-5-252 "requires the

payment into court of debt, interest, and all other lawful

charges as a condition to redemption in all cases, and that,

if the amount of some charges cannot be ascertained, then the


                                  27
1130098

payment into court of such as can be ascertained." 205 Ala.

at 337, 87 So. at 856.    In other words, the purchaser made the

same argument on rehearing that Curtain presented to the

circuit court and now presents to this Court.         The Slaughter

Court seemed incredulous that it would have to answer such an

argument,    stating:   "Heretofore   we    had   hardly   deemed    it

necessary to answer this argument.         We read [the predecessor

statute to § 6-5-252] to mean that, if a written statement of

lawful charges has not been furnished, an offer to pay debt

and all lawful charges made in the bill will suffice."              Id.

After discussing a few cases cited in its original opinion,

including Francis, the Court concluded in its opinion on

rehearing:

         "[The purchaser] cannot find in these cases, or
    in the amended statutes, any authority for the
    doctrine that the party coming to redeem must make
    a partial tender before filing his bill, or with his
    bill when filed, though he is unable to ascertain
    the total amount of lawful charges due; that he must
    offer to give up, or give up if need be, money,
    though he does not know that ultimately he will be
    allowed to redeem or on what terms he may be allowed
    to redeem. The law against partial redemptions was
    stated in Prichard v. Sweeney,[109 Ala. 651, 656, 19
So. 730, 732 (1896),] cited in the original opinion,
    and it could never have been reasonably conceived to
    be otherwise."




                                28
1130098

Id. (emphasis added).        See also 59A C.J.S. Mortgages § 1456

(2009) (stating that, in Alabama, "[t]ender or payment into

court of admitted or readily ascertained portions of the full

amount required to redeem is not required if other charges are

in   dispute   and    must   be    determined      in    equity    before     the

redemptioner can know the full terms on which he or she must

redeem the property." (citing Wallace v. Beasley, 439 So. 2d
133 (Ala. 1983))).

     Curtain's only response to these authorities is to cite

Johnson,   noting     that   the       Johnson    Court   stated      that    the

unlawful charge of $.95 for the recording fee "was of easy

elimination by the redemptioner in making the tender."                        212

Ala. at 321, 102 So. at 528.           As we already observed, however,

in Johnson no colorable argument existed that a recording fee

for the foreclosure deed was a lawful charge.                  Thus, there was

no bona fide disagreement between the parties as to the amount

of tender. In this case, Curtain argued to the circuit court,

and he argues to this Court, that the rent charge was a lawful

charge    under   §   6-5-253(c),        a   subsection     that      expressly

references     "rents   paid      or    accrued    ...    to    the    date    of

redemption."      The existence of a bona fide disagreement in


                                        29
1130098

this case over the rent charge means that the charge was not

"of easy elimination by the redemptioner."          Furthermore, to

the degree that Johnson could be read as requiring a partial

payment of the undisputed amount, Wallace and Dorrough clearly

state the contrary and were decided after Johnson.

    In sum, our jurisprudence reflects that an unlawful

charge need not be uncertain in its amount in order to

constitute a valid excuse for not tendering the redemption

amount into court.        Additionally, our cases provide that

partial payment for the undisputed amount is not required to

invoke the jurisdiction of the circuit court to receive a

determination concerning the disputed amount.            The circuit

court erred in concluding otherwise.

                          IV.   Conclusion

    We conclude that the rent charge on Curtain's statement

for redemption constituted an unlawful charge, that such an

unlawful charge, over which there is a bona fide disagreement,

constitutes   a   valid   excuse    for   failure   to   tender   the

redemption amount or to pay it into court, and that payment of

the amount not in dispute is not required to invoke the

jurisdiction of the circuit court to settle the disputed


                                   30
1130098

amount.   Accordingly, the judgment of the circuit court is

reversed and the cause is remanded for further proceedings

consistent with this opinion.

    REVERSED AND REMANDED.

    Moore, C.J., and Stuart, Bolin, Shaw, Main, Wise, and

Bryan, JJ., concur.




                                31